Citation Nr: 0904387	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  07-11 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Educational Center and 
Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
educational benefits under the Survivors' and Dependents' 
Educational Assistance (DEA) Chapter 35 program in the 
calculated amount of $665.61.


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from March 1968 to March 1970.  
The veteran died in February 1993 and the appellant is the 
veteran's daughter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 determination of the 
Committee on Waivers and Compromises (Committee) at the 
Department of Veterans Affairs (VA) Regional Office and 
Educational Center in Muskogee, Oklahoma (RO), that denied 
the appellant's request for a waiver of indebtedness of 
educational benefits in the amount of $665.61.

The appellant has not specifically challenged the validity of 
the debt at issue in this case and the record contains no 
indication that it was improperly created or calculated; 
thus, the question of whether the debt was properly created 
need not be examined further.  See Schaper v. Derwinski, 1 
Vet. App. 430 (1991).  In light of the favorable 
determination below, it is clear that the appellant has not 
been prejudiced by the Board's determination in this regard. 


FINDINGS OF FACT

1.  There is no evidence of fraud, misrepresentation, or bad 
faith on the part of the appellant in the creation of the 
overpayment.

2.  Recovery of the overpayment would be against the 
principles of equity and good conscience because it would, as 
likely as not, cause undue financial hardship and because 
VA's fault in the creation of that debt outweighs the degree 
of fault attributable to the appellant


CONCLUSION OF LAW

Affording the appellant the benefit of the doubt, recovery of 
the overpayment of educational benefits in the calculated 
amount of $665.61 would violate the principles of equity and 
good conscience, and the criteria the criteria for waiver of 
the recovery of the overpayment of VA education benefits in 
the calculated amount of $665.61 have been met.  38 U.S.C.A. 
§§ 5107, 5302 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
1.963(a), 1.965(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Given the favorable nature of the Board's decision on the 
issue of whether the recovery of the appellant's debt of 
$665.61 should be waived, there is no prejudice to the 
appellant, regardless of whether VA has satisfied its duties 
of notification and assistance.  Moreover, the notice and 
assistance provisions are inapplicable to waiver claims.  
Barger v. Principi, 16 Vet. App. 132 (2002).  

According to the February 2007 Statement of the Case (SOC), 
the appellant was paid for the interval beginning July 7, 
2006, through July 31, 2006.  She withdrew from term 
beginning July 10, 2006, and was therefore not entitled to 
the interval pay.  The SOC explained that the Chapter 35 
program did not pay for periods of non-attendance, courses 
dropped, or courses not counting toward a degree.  Benefits 
were stopped, effective July 6, 2006, creating a debt of 
$665.61.

The appellant requested a waiver of indebtedness; however, 
the Committee on Waivers and Compromises denied the waiver, 
and the appellant appealed to the Board.  

Recovery of overpayment of any benefits made under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver.  
38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.963(a).  "Bad faith" 
is defined in VA regulations as unfair or deceptive dealing 
by one who seeks to gain thereby at another's expense.  Thus, 
a debtor's conduct in connection with a debt arising from 
participation in a VA benefits/services program exhibits bad 
faith if such conduct, although not undertaken with actual 
fraudulent intent, if undertaken with intent to seek an 
unfair advantage, with knowledge of the likely consequences, 
and results in a loss to the government.  38 C.F.R. § 
1.965(b).

There is no finding of fraud, misrepresentation, or bad faith 
on the part of the appellant.  The appellant's failure to 
promptly return funds not due to her are not found to 
constitute an intent to seek an unfair advantage, as would be 
required for a finding of bad faith.  As explained by the 
appellant in various statements received in September 2006, 
December 2006, January 2007, and March 2007, she had been 
told many times that various debts had been created due to a 
change in credit hours; however, she was informed by the VA 
certifying official at her college that the proper 
adjustments had been made.  The appellant also indicated that 
the college made various changes and she was never notified 
of such.  In support of her claim for a waiver of recovery of 
the overpayment, the appellant's VA certifying official of 
her college prepared a memorandum, received at the RO in 
September 2006, explaining that the appellant had always been 
on top of her VA account and situation; that VA overpayment 
had happened before; and, that the reason for the changes was 
due to credit hour changes, but they had kept up with it and 
reported the changes in a timely manner.  

It appears from these statements, that the appellant had a 
revolving-type debt that was ultimately not fully recouped 
because of her failure to complete a class in July 2006.  
According to the appellant and the VA certifying official at 
her school, the appellant was doing everything required of 
her with respect to her educational benefits.  

Resolving all doubt in the veteran's favor, there was no bad 
faith in the present case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).  There is also no 
showing of overt fraud or misrepresentation.  

When there is no indication of fraud, misrepresentation, or 
bad faith in the record, the indebtedness shall be waived if 
the recovery of the overpayment would be against equity and 
good conscience.  38 U.S.C.A. § 5301(a); 38 C.F.R. §§ 1.962, 
1.965.

Consideration of equity and good conscience is intended to 
reach a result that is not unduly favorable or adverse to 
either the claimant or the Government.  It is intended to 
achieve a result that is fair.  38 C.F.R. § 1.965(a).  

Six non-exclusive elements are set forth in the regulations 
that must be addressed to determine whether the facts and 
circumstances in a particular case dictate that collection of 
an overpayment would be against equity and good conscience.  
The six elements, which are not intended to be all inclusive, 
consist of: (1) the fault of the debtor; (2) balancing of 
faults between the debtor and VA; (3) undue hardship of 
collection on the debtor; (4) defeat of the purpose of an 
existing benefit to the veteran; (5) the unjust enrichment of 
the veteran; and (6) whether the veteran changed positions to 
his/her detriment in reliance upon a granted VA benefit.  38 
U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).  Each of the six 
elements must be addressed.  See Ridings v. Brown, 6 Vet. 
App. 544, 546 (1994).

Again, the first two "equity and good conscience" elements 
for consideration under 38 C.F.R. § 1.965(a) are the fault of 
the debtor, and balancing the fault of the debtor and VA.  
The appellant cashed a check, which was evidently issued to 
cover a class in July 2006 that was never completed.  As with 
the prior "debts" created as a result of changed credit 
hours, the appellant was again informed of the creation of 
this debt.  Thus, the failure to return the amount of the 
overpayment lies solely with the appellant, and fault of the 
debtor is acknowledged.  Indeed, no fault on the part of VA 
has been identified in this regard.

However, the VA certifying official at the appellant's 
college confirmed that the appellant had kept up with the 
reporting of credit hour changes.  Similarly, the appellant 
indicated that there were miscommunications between the VA 
certifying official and the college, of which she was never 
informed.  These are findings of fault that weigh against VA. 

The appellant was at fault for continuing to negotiate 
benefit checks that were in overpayment after a reduction in 
credit hours; however, fault on the part of VA has also been 
identified.  Thus, considerations of fault support the 
appellant's request for a waiver of overpayment.  

Regarding the element of undue financial hardship, the 
appellant maintains that she submitted the requisite 
financial information to the RO in support of her assertion 
that payment of the debt would cause undue financial 
hardship.  The SOC indicates that the appellant never replied 
to a request for financial information, and appellant agreed 
to re-submit the evidence, but the RO never gave her that 
opportunity.  Although a full recorded financial history is 
not of record, the appellant's correspondence reveals some 
insight into her financial status.  The appellant reported 
that her expenses include a $1000 hospital bill, a $400 car 
payment, and a $100 insurance payment; and there is no 
indication that the appellant is currently employed, or has 
earned the equivalent of a college degree.  Although this 
information does not provide a complete picture of the 
appellant's financial status, there is at least some 
indication that repayment of the debt would cause undue 
financial hardship.  

Based on these considerations, the Board finds that 
collection of the overpayment of educational benefits in the 
calculated amount of $665.61 would indeed place undue 
hardship on the appellant and defeats the purpose of 
providing financial assistance to the appellant for 
educational purposes.  Further, in light of the relatively 
small amount of the debt, a waiver of the recovery of this 
overpayment would not result in unjust enrichment to the 
appellant and would not be unduly adverse to the Government.  
Accordingly, it would be against equity and good conscience 
for VA to recover the overpayment of educational benefits 
under the provisions of Chapter 35, Title 38, United States 
Code, (DEA benefits) in the amount of $665.61, plus accrued 
interest and penalty fees.  See 38 U.S.C.A. § 5302; 38 C.F.R. 
§ 1.965(a); Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  

Resolving all reasonable doubt in the appellant's favor, the 
appellant's request for waiver of the overpayment of these 
educational benefits is warranted.  38 U.S.C.A. §§ 5107(b); 
5302; 38 C.F.R. §§ 1.962, 1.963; see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Waiver of recovery of an overpayment of educational 
assistance benefits in the calculated amount of $665.61 is 
granted.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


